Citation Nr: 1116210	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  10-08 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from November 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

The Veteran contends that he has PTSD as a result of traumatic experiences during his active military service, primarily while he was stationed in the Republic of Vietnam.  Through submitted statements and hearing testimony, the Veteran has set forth multiple in-service stressors, including:  (1) In Fort Lee, Virginia, a fellow service member threatened another service member with a knife; (2) in the summer of 1967, the Veteran was at Cam Ranh Bay, Vietnam, when it regularly received mortar fire "that scared the heck out of him;" (3) in March or April 1968, the Veteran was driving in a convoy, possibly from Phan Thiet, when he ran over a Vietnamese child and broke the child's legs; and (4) the Veteran heard that a friend and fellow service member, P. M., died in Vietnam when a grenade was dropped and exploded near him.  The Veteran also stated that he witnessed the deaths of other service members and that he was generally in "life-threatening scenarios."  He believes that he has developed PTSD as a result of these experiences and that service connection is warranted.

The Veteran's service personnel and treatment records do not reference any of the incidents, or any psychiatric diagnoses or symptoms.  His entrance and separation examinations were normal. The Veteran stated that he did not seek or receive treatment during service for any psychiatric problems.  

Post-service medical records do not show that the Veteran has received treatment for psychiatric problems and he denied receiving such treatment.  A February 2009 intake record from the VA outpatient clinic in North Platte, Nebraska, includes a positive screen for PTSD.  An August 2009 record indicates that the Veteran had no mental health condition requiring further intervention.  Although he has not received treatment, the Veteran states that he has experienced depression, panic attacks, and nightmares over the years.

During the pendency of the claim, VA amended its regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The amended regulation applies to the Veteran's PTSD claim on appeal.  The revised regulation states that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 75 Fed. Reg. 39843-52 (July 13, 2010) (effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010)).

The Veteran has set forth some in-service stressors that may be akin to a "fear of hostile military or terrorist activity."  The clinical evidence currently of record does not establish that the Veteran meets the criteria for a diagnosis of PTSD in accordance with DSM-IV.  See 38 C.F.R. § 4.125.  Thus, the Board finds that the claim should be remanded for a VA psychiatric examination in order to have a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, determine whether the Veteran meets the criteria for a DSM-IV diagnosis of PTSD and whether it can be confirmed that any claimed in-service stressor due to fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD.

On remand, the Veteran should be sent another letter asking him to provide any more information that comes to his mind regarding details surrounding the stressors that he alleges he was exposed to in service.  The appropriate agency should be contacted in order independently verify the alleged stressful experiences if sufficient information is provided by the Veteran.

It appears that the Veteran receives regular treatment through various VA facilities in Nebraska.  Updated treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide any more information that comes to his mind regarding details surrounding the stressors that he alleges he was exposed to in service.  He should be asked to provide, to the best of his ability, any additional information including detailed descriptions of stressful events, identifying and describing specific events, including all dates, places, and identifying information concerning his unit(s) and the location of his unit(s) when any stressful event occurred.  He should be invited to submit statements from former service comrades or others that establish the occurrence of his claimed in-service stressful experiences.

2.  Undertake any necessary development to independently verify the alleged stressful experiences, to include contacting the United States Army and Joint Services Records Research Center (JSRRC) or other appropriate agency.  If a search for corroborating information leads to negative results, this should be documented in the claims file.

3.  Obtain the Veteran's more recent treatment records (since November 2009) from the VA facilities in Nebraska and associate the records with the claims folder.

4.  Schedule the Veteran for psychological testing and a VA psychiatric examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal. See 38 C.F.R. § 3.655 (2010).)  Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  The examiner should consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressors are related to a fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.  If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to the medical probabilities that the psychiatric disorder had its onset during, or is otherwise attributable to, the Veteran's military service.  All opinions should be set forth in detail and explained in the context of the record.

5.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

